UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6393


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER BELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:08-cr-00730-MBS-3; 1:14-cv-03925-
MBS)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Bell seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Bell has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2